Citation Nr: 0630256	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service connected tinea pedis and tinea cruris from January 
1, 1997, and in excess of 10 percent from June 14, 2004.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee strain (previously diagnosed as 
degenerative arthritis with chondromalacia).

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain (previously diagnosed as 
degenerative arthritis with chondromalacia).

4.  Entitlement to an initial compensable evaluation for 
gastrointestinal disorder (gastritis and gastroesophageal 
reflux disease). 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted entitlement to service 
connection for degenerative arthritis of the right knee with 
chondromalacia evaluated as 10 percent disabling effective 
January 1997; degenerative arthritis of the left knee with 
chondromalacia evaluated as 10 percent disabling effective 
January 1997; tinea pedis and cruris evaluated as zero 
percent (noncompensable) effective January 1997; and 
gastritis/gastroesophageal reflux disease evaluated as zero 
percent disabling effective January 1997.  The veteran 
disagreed with the evaluations assigned.

The case was previously before the Board and in January 2003, 
the Board undertook development under regulations that gave 
the Board the discretion to perform internal development in 
lieu of remanding the case to the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because it allowed the 
Board to consider additional evidence that was not first 
considered by the AOJ, and without having to obtain the 
appellant's waiver of initial AOJ consideration.

Development was initiated by the Board, however, in 
accordance with the Federal Circuit's decision in Disabled 
American Veterans that invalidated the duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), the case was remanded in July 2003 for the 
RO to conduct the evidence development and initial 
consideration of additional evidence obtained would be by the 
AOJ.

Although a May 2006 rating decision awarded a 10 percent 
evaluation for the appellant's service-connected tinea pedis 
and cruris effective from June 14, 2004, the issue of an 
increased evaluation remains in appellate status because the 
Court has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  


FINDINGS OF FACT

1.  The competent and probative evidence reveals that tinea 
pedis and tinea cruris cause itching, erythema, scaling, and 
atrophy on the upper thighs, groin, and buttocks; the skin 
disorder affects zero percent of exposed areas, covers less 
than 20 percent of the entire body, does not require use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs but requires periodic topical 
corticosteroid cream.

2.  The competent and probative evidence does not show that 
the left knee has moderate recurrent instability or 
subluxation, flexion limited to 30 degrees, or extension 
limited to 15 degrees.  Objective evidence of painful motion 
was first shown at the March 2000 examination.

3.  The competent and probative evidence does not show that 
the right knee has moderate recurrent instability or 
subluxation, flexion limited to 30 degrees, or extension 
limited to 15 degrees.  Objective evidence of painful motion 
was first shown at the March 2000 examination.  

4.  The competent and probative medical evidence shows that 
the veteran has symptoms of GERD but confirmation of GERD or 
gastritis by endoscopy is not shown.  There is no evidence of 
persistently recurrent epigastric distress with two or more 
of symptoms of dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation from January 1, 1997, and in excess of 10 percent 
from June 14, 2004 for tinea pedis and tinea cruris are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes (DCs) 7813, 7806 (prior to August 30, 2002); 38 C.F.R. 
§ 4.118, DCs 7813, 7806 (2006).  

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for left knee strain previously 
diagnosed as degenerative arthritis with chondromalacia are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.130, Diagnostic Code (DC) 
5003-5257 (2006).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for right knee strain previously 
diagnosed as degenerative arthritis with chondromalacia are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.130, DC 5003-5257 (2006).

4.  The criteria for an initial compensable disability 
evaluation for gastrointestinal disorder (gastritis and 
gastroesophageal reflux disease) are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.112, 4.114, DC 7346 
(2001, 2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

This appeal arises from the veteran's dissatisfaction with 
his initial ratings following the grant of service 
connection.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  

The RO granted entitlement to service connection for tinea 
pedis and cruris in an October 1998 rating decision and 
assigned a noncompensable evaluation effective from January 
1997.  The veteran disagreed with the initial zero percent 
evaluation assigned for his service-connected skin disorder.  
During his appeal, the RO assigned a 10 percent evaluation 
for tinea pedis and cruris effective from June 14, 2004.  
Accordingly, as this appeal arises from the veteran's 
dissatisfaction with his initial staged ratings following the 
grant of service connection, the Board will consider if a 
higher evaluation is warranted for each rating assigned for 
separate periods of time.  

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002). 

The prior rating criteria provide that dermatophytosis is 
evaluated pursuant to Diagnostic Code (DC) 7813.  
(Dermatophytosis is a term that is used to describe various 
forms of tinea.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 450.)  The Rating Schedule noted that unless 
otherwise provided, rate DCs 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Pursuant to the former criteria, under DC 7806 for eczema, a 
30 percent rating required that the disability be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

The revised criteria provide that DC 7813, dermatophytosis, 
to include ringworm of the feet, tinea pedis; of the inguinal 
area, tinea cruris; and of the nails, tinea unguium; is to be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability.  

The revised criteria provide that if the dermatitis or eczema 
covers an area of 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period, a 30 percent rating is warranted.  A maximum rating 
of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas is 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  

In service the veteran had been seen several times for 
complaints of rashes on various parts of his body.  At his VA 
examination in October 1997 he reported having developed a 
skin rash on the anterior thigh and feet while he was in 
Saudi Arabia in 1991.  Clinical findings were of a mild rash 
on the anterior thigh which appeared to be due to a mild 
irritation of a nonspecific nature.  There were no deforming 
scars or surgical scars.  No other areas on his skin showed 
an eruption of dermatitis, providing evidence against this 
claim.  

The veteran testified in August 1999 as to the symptoms and 
manifestations of his rashes.  His skin condition which he 
treated with prescribed medication was a recurring problem.  

When he established care at a VA medical center in March 
2002, the clinical findings noted inner thigh redness with no 
maceration.  

At a VA examination in June 2004, the veteran's complaints 
included itching.  He appeared to have a fungal rash which 
encompassed his groin, both upper thighs and both buttocks.  
There was erythematous, scaly, serpiginous bordering in all 
of these areas.  He also had on his feet a moccasin 
distribution of erythema and scaling.  He had some callus 
formation on both heels.  The percentage of his entire body 
that was affected by the tinea pedis and tinea cruris was 
approximately 8 to 10 percent.  There were no exposed areas 
that were affected by the tinea pedis and the tinea cruris.  
The examiner opined that the veteran probably would have 
exacerbations of this rash for the rest of his life because 
he seemed very susceptible to the tinea.  There was not 
really scarring, but there was definitely atrophy on the 
upper thighs and groin, as well as on the buttocks, probably 
from long term use of the topical corticosteroids.  

As noted above, the RO first assigned a zero percent 
evaluation for the veteran's skin disorder.  During the 
appeal, in a rating decision in May 2006, the RO assigned a 
10 percent evaluation effective June 14, 2004, the date of 
the VA examination under the revised criteria.  The RO based 
the 10 percent evaluation on the evidence that showed the 
veteran's skin condition involved 8 to 10 percent of his 
entire body, providing evidence against this claim.  

As noted above, during the pendency of the veteran's claim 
and appeal the regulations for evaluation of skin 
disabilities were amended, effective August 30, 2002.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria.  However, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  Accordingly, for the period prior to August 30, 
2002, only the "old" rating criteria may be considered in 
determining the severity of the veteran's service-connected 
skin disorder and evaluation will be under the old rating 
criteria or the amended provisions for rating skin disorders 
from August 30, 2002.

Under the revised criteria, the Board has considered whether 
the predominant disability is eczema/dermatitis, 
disfigurement of the head, face, or neck, or scarring.  
38 C.F.R. § 4.118, DC 7806.  The evidence of record does not 
show scarring of the feet or inguinal area due to a skin 
condition.  At the June 2004 VA C&P examination, scarring was 
not evident in the groin, thighs, and buttocks or on the feet 
and there was no scarring of the face, head or neck.  
Accordingly, scarring is not the predominant disability and 
evaluation under 38 C.F.R. § 4.118, DC's 7803, 7804, 7805 
(2002) or 38 C.F.R. § 4.118, DC's 7801, 7802, 7803, 7804, 
7805) (2006) (the amended rating criteria for scars, 
effective from August 30, 2002) is not warranted.  As the 
service connected disability is a skin condition of the feet, 
and inguinal area, evaluation for disfigurement of the head, 
face or neck under 38 C.F.R. § 4.118, DC's 7803, 7804, 7805 
(2002) or 38 C.F.R. § 4.118, DC's 7801, 7802, 7803, 7804, 
7805) (2006) (the amended rating criteria for scars, 
effective from August 30, 2002) is not warranted.  

Thus, the Board finds that the veteran's skin disorder is to 
be rated as eczema under DC 7806 under the prior criteria and 
as dermatitis under DC 7806 under the revised criteria.  When 
evaluating the veteran's skin condition of tinea pedis and 
tinea cruris the Board has first considered whether the 
veteran is entitled under DC 7806 to a disability rating 
greater than zero percent prior to June 14, 2004, under the 
old criteria and under the revised criteria for the period 
from August 30, 2002 to June 14, 2004.  Second, the Board has 
considered whether the veteran is entitled under DC 7806 to a 
disability rating greater than 10 percent from June 14, 2004, 
under the old and revised criteria.  

Upon careful review of the record, the Board finds that the 
overall disability picture does not meet or more nearly 
approximate the criteria contemplated for a 10 percent 
disability rating prior to June 14, 2004, or for a 30 percent 
disability rating from June 14, 2004, under the prior or 
revised rating criteria.  38 C.F.R. § 4.7.

Under the old criteria, for the period prior to June 14, 
2004, the evidence of record does not show that the skin 
condition of the feet, thighs, groin and buttocks, is 
manifested by exfoliation, exudation or itching, involving an 
exposed surface or extensive area to warrant a 10 percent 
evaluation.  For the period from June 14, 2004, the evidence 
of record does not show that the veteran's skin condition is 
manifested by exudation, constant itching, extensive lesions, 
or marked disfigurement such that a 30 percent evaluation is 
warranted.  Post-service medical record provides, overall, 
evidence against this claim.

Under the revised rating criteria, for the period from August 
30, 2002, to June 14, 2004, the evidence of record does not 
show at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the previous 12-month period to warrant a 10 percent 
evaluation.  

Under the revised rating criteria, for the period from June 
14, 2004, the evidence of record does not show that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas to be affected by the skin condition.  The area 
involved, his feet, thighs, groin, and buttocks would not 
usually be exposed and as such, does not involve 20 to 40 
percent of the entire body.  Even if his feet were considered 
as an exposed area, the area affected by active skin 
condition of the feet is less than 20 to 40 percent of 
exposed areas.  The medical evidence of record shows that 
periodically, the skin disorder required topical 
corticosteroid treatment, not systemic treatment.  There is 
no evidence that the veteran required systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  
Accordingly, a 30 percent disability rating is not warranted 
under the revised criteria.  

Both the old and new regulations for evaluating the veteran's 
skin condition of the feet were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7- 2003, supra.  
In any future claims and adjudications, the RO will apply 
only the amended rating criteria, and will consider evidence 
developed after the present claim.

Consequently, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  In denying the claim, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson.  The preponderance of the evidence is 
against a compensable rating from January 1, 1997, or a 
rating in excess of 10 percent from June 14, 2004, for tinea 
pedis and tinea cruris under the prior and revised 
regulations for evaluating the veteran's service-connected 
skin disorder.  There is no basis for assignment of staged 
ratings other than what has already been implemented by the 
RO.  As the evidence preponderates against the claim for an 
increased rating for the veteran's service-connected skin 
condition, the benefit-of-the-doubt doctrine is inapplicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
the claim is denied.

With regard to the knees, where evaluation is based upon 
limitation of motion, and functional loss is alleged due to 
pain on motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 
must also be considered.  See DeLuca v. Brown, 8 Vet. App. 
202, 207-8 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Consideration of functional loss due to pain, 
however, is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, Diagnostic Code 
(DC) 5257.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a, 
DC5003 (2006).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

38 C.F.R. § 4.71, Plate II (2006), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.  Limitation of flexion 
of the leg to 60 degrees warrants a zero percent rating.  A 
10 percent rating requires that flexion be limited to 45 
degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, DC 5261.

Service medical records show that in 1977 the veteran sought 
treatment for a slight sprain of the right knee when he fell 
out of a truck.  In 1983 he complained of chronic right knee 
pain and chondromalacia was diagnosed.  In 1990 he complained 
of knee pain with x-ray showing degenerative joint disease 
(DJD).  He was seen for left knee strain in July 1989.  In 
April and May 1990 he complained of pain in both knees, with 
x-ray showing of degenerative joint disease.  At his 
retirement examination in September 1996, the examiner noted 
that the veteran had full range of motion, mild crepitus of 
the bilateral knee, and no inflammation.  This was consistent 
with mild to moderate DJD which was not considered disabling.  
The service medical record, overall, is found to provide 
evidence against these claims.     

At a VA examination in October 1997 the knees showed no 
evidence of reduction in the joint spaces.  The patella 
femoral apparatus was normal without crepitation of 
tenderness.  There was no joint diffusion on either knee.  He 
had mild varus valgus laxity on both sides, of a mild degree 
and non-painful.  He had negative Lachman's sign.  The 
diagnosis was mild degenerative joint disease of the knees.  
X-rays in October 1998 showed bilateral mild patellofemoral 
joint space narrowing with mild medial joint space narrowing.  

Based on clinical findings of mild laxity with x-ray findings 
of arthritis of each knee, the RO assigned a 10 percent 
disability evaluation for each knee under Diagnostic Codes 
5003-5257, effective from January 1997.

At the August 1999 personal hearing the veteran testified as 
to the symptoms and manifestations of his bilateral knee 
disability.  He described the effect on his work as a crane 
operator at construction sites.  He complained of pain and 
claimed that his knees gave out, the left more than the 
right.  At times, he wore a store bought knee brace.  

At a VA examination in March 2000, the veteran complained of 
pain in both knees which had gotten gradually progressively 
more severe since his last examination in October 1997.  
Examination of his knees was normal with a normal range of 
motion from 0 to 120 degrees.  The examination showed no 
evidence of reduction of the joint spaces.  The patella was 
normal.  There was no crepitation, tenderness, effusion or 
swelling.  He had no varus or valgus laxity and no Lachman, 
McMurray, or Drawer signs.  The diagnosis was mild 
chondromalacia of both knees with a normal examination.  

At a VA orthopedic examination in December 2003, the veteran 
related that he worked full time as a crane operator.  He 
used a brace daily on his left knee when not at work, 
although he did not have the brace at the examination.  He 
occasionally used a brace on his right knee.  The pain on his 
right knee was increased if he used the clutch and brake on 
his crane a lot.  He denied having flare-ups or difficulty 
with activities of daily living.  His left knee hurt daily 
and his right knee approximately two or three days a week 
which he treated with anti-inflammatory medication.  The 
right knee swelled occasionally and popped but did not give 
way very often.  He was unable to state any specifics 
regarding change in range of motion with repetitive use for 
either leg.  His left knee swelled occasionally, popped and 
gave way several times a month.  His left leg would give way 
when he was climbing up the crane and putting pressure on the 
left leg.  

Clinical findings were a normal gait, there was no tenderness 
to palpation, the cruciate and collateral ligaments were 
stable, a McMurray test, internal and external torsion were 
negative.  There was no effusion, no crepitation palpated on 
active motion.  Manual muscle strength testing was 5/5 
bilaterally.  Sensory to scratch in bilateral thigh and leg 
was normal.  There was no fatigability on testing of right or 
left.  The right leg had extension of 0 degrees and flexion 
to 120 degrees.  The left leg had extension of 0 degrees and 
flexion to 110 degrees.  He complained of pain with terminal 
flexion.  

With consideration of DeLuca factors, the examiner opined 
that the functional impairment of the right knee was slight 
plus and the functional impairment of the left knee was 
between slight and closer to moderate.  The examiner stated 
that the passive range of motion was essentially the same as 
active, right and left.  There was no recurrent subluxation 
or lateral instability in either knee.  No fatigability or 
weakness and no impaired coordination were visualized at the 
examination, providing more evidence against this claim.  

After review of x-rays, the December 2003 examiner diagnosed 
slight chronic strain of the right knee and chronic strain of 
the left knee.  An addendum was provided by the December 2003 
examiner in July 2004.  After review of the claims file, the 
examiner noted that the diagnosis in the claims file appeared 
to be DJD of both knees with chondromalacia.  The examiner 
commented that the December 2003 x-rays did not demonstrate 
any DJD and there was no clinical evidence of chondromalacia 
of the right or left knee.  He confirmed the diagnoses 
provided in his report of slight chronic strain in the right 
knee and chronic strain in the left knee providing, overall, 
more evidence against these claims.

VA outpatient treatment records received in June 2005 show 
that the veteran was seen in March 2002 to establish care at 
VA.  He related he worked as a construction worker, crane 
operator.  He complained of multiple joint pains to include 
his knees.  In June 2003 he complained of intermittent 
chronic joint pain for which he used medication.  The 
assessment was chronic joint pain, osteoarthritis by history.  

The December 2003 examiner provided a second addendum in 
October 2005 stating that the right knee had loss of motion 
of 20 degrees flexion and the left knee had loss of flexion 
of 30 degrees.  He stated that while it was possible that 
pain could significantly limit functional ability during 
flare-ups or repetitive use, he was not able to state this in 
terms of degrees of range of motion as it would be 
speculative.  The examiner also confirmed his December 2003 
finding of no fatigability, weakness, or impaired 
coordination at the time of the examination.  

X-rays in November 2005 of both knee joints revealed slightly 
prominent tibial spines bilaterally.  There were no other 
localizing signs of bone or soft tissue abnormality observed.   

The Board finds that assignment of an increased evaluation 
for either knee is not warranted.  It appears that the RO 
first assigned a 10 percent evaluation for each knee based on 
findings of mild laxity.  After review of a March 2000 VA 
examination which revealed no varus or valgus laxity, and 
other testing for instability was negative, the RO continued 
the 10 percent evaluation for each knee based on arthritis 
with painful motion in a supplemental statement of the case 
issued in August 2002.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).

As the rating assigned in the October 1998 rating decision 
appears to have been based on findings of mild laxity, noting 
that there is x-ray evidence of mild DJD, the Board has 
considered whether a separate evaluation for service-
connected arthritis is warranted for the period prior to the 
March 2000 examination.  However, the record does not show 
findings to warrant a separate evaluation.  Findings for 
range of motion are not shown at the October 1997 VA 
examination and the clinical findings are negative for 
painful motion of the bilateral knee.  No crepitation or 
tenderness was shown on examination of the patella femoral.  
Accordingly, a separate evaluation for arthritis of each knee 
is not warranted. 

Although at the October 1997 VA examination mild laxity of 
the bilateral knee was found, subsequent examinations have 
not shown findings or a diagnosis of subluxation or 
instability.  While the veteran has complained of his knees 
giving out at his hearing and at examination, both knees were 
found to be stable in March 2000 and December 2003.  As noted 
above, after the March 2000 examination, the RO continued the 
10 percent evaluation based on arthritis with painful motion.  
Therefore, to whatever extent the veteran experiences 
subluxation or instability, it clearly does not rise to a 
moderate level, as required under DC 5257 for an increase in 
disability rating to 20 percent.  In addition, as the medical 
evidence does not show subluxation or instability, a separate 
evaluation for subluxation or instability is not warranted.  

Clinical findings at the October 1997 examination show mild 
degenerative joint disease by x-ray.  Limitation of range of 
motion was not shown.  At a March 2000 examination the 
veteran had normal range of motion and complaints of pain.  
At a December 2003 examination he had limitation of flexion 
to 110 degrees for the left knee and limitation of flexion to 
120 degrees for the right knee with objective evidence of 
pain on motion.  No limitation of extension is shown.  When, 
as in this case, there are x-ray findings of degenerative 
arthritis with less than compensable limitation of motion but 
with objective evidence of painful motion, a rating of 10 
percent is for application.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  

The Board has considered whether a higher evaluation is 
warranted for limitation of motion and whether separate 
compensable ratings may be assigned for limitations of 
flexion and extension.  The veteran's bilateral knee 
disability is rated 10 percent each based on findings of x-
ray evidence of arthritis with less than compensable 
limitation of motion.  38 C.F.R. 4.71a.  The next higher, 20 
percent, rating for each knee for arthritis would be 
warranted if there were limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, or limitation of both 
flexion and extension (to 45 and 10 degrees, respectively).  
Such limitations are not shown.  According to the examiner at 
the March 2000 VA examination, the veteran had a normal range 
of motion, bilaterally, from 0 to 120 degrees.  Clinical 
findings at the December 2003 examination show limitation of 
flexion for the left knee to 110 degrees, limitation of 
flexion for the right knee to 120 degrees, and extension of 
each knee to 0 degrees, which do not warrant even a zero 
percent evaluation.  Based on these clinical findings, a 
higher 20 percent rating or a separate compensable rating for 
limitation of extension or flexion for either knee is not 
warranted.  38 C.F.R. § 4.71a, DCs 5260, 5261.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004). Under Spurgeon 
v. Brown, 10 Vet. App. 194 (1997), the Board is not required 
to assign a separate rating merely for pain.

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected right knee 
disability are contemplated in the 10 percent rating assigned 
to the right knee.  There is no indication in the record that 
pain, due to disability of the right knee, causes functional 
loss greater than that contemplated by the 10 percent 
evaluation currently assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

With respect to the left knee disorder, although the December 
2003 VA examiner opined that the functional impairment of the 
left knee was between slight and closer to moderate, the 
Board finds that the objective findings do not more nearly 
approximate a moderate left knee disability.  At the December 
2003 examination, flexion was limited to 110 degrees with 
pain at the terminal point.  No recurrent subluxation or 
lateral instability was shown.  No fatigability or weakness 
or impaired coordination was shown.  Muscle strength testing 
was 5/5.  In an addendum the examiner noted that the x-rays 
did not demonstrate any DJD and there was no clinical 
evidence of chondromalacia.  The examiner felt it would be 
speculative to state in terms of degrees of range of motion 
for the left knee what additional limitation of functional 
ability might be due to pain during flare-ups or repetitive 
use.  He diagnosed chronic strain of the left knee.  The 
Board finds that considering the impairment caused by the 
veteran's service-connected left knee disability, his 
complaints regarding the left knee, and the objective 
findings regarding the left knee, with consideration of 
DeLuca factors, impairment equivalent to moderate disability 
of the left knee as required for a 20 percent rating is not 
shown.  

The veteran has never been diagnosed with ankylosis of either 
knee, nor has he complained of an inability to move either 
knee.  Therefore, DC 5256 is not for application.  Likewise, 
the veteran has never been diagnosed with nonunion or 
malunion of the tibia and fibula of either lower extremity.  
Therefore, DC 5262 does not apply.  The evidence of record 
does not show removal or dislocation of semilunar cartilage, 
or acquired genu recurvatum.  Therefore, DCs 5258, 5259, and 
5263 do not apply.

The Board finds that the evaluations assigned adequately 
reflect the clinically established impairment experienced by 
the veteran.  In denying the claim, the Board has considered 
all the evidence consistent with the Court's decision in 
Fenderson.  

With regard to the gastritis/gastroesophageal reflux disease, 
at his retirement examination in September 1996 the report 
noted gastritis and gastroesophageal reflux disease that was 
complicated by medication for his chronic DJD.  At a VA 
examination in October 1997, the veteran reported having 
heartburn while taking anti-inflammatory medication, but 
indicated he was no longer taking medication for arthritis.  
Examination of the abdomen was normal with normal bowel 
sounds.  Laboratory testing did not show evidence of anemia, 
providing evidence against this claim.  

The veteran testified in August 1999 that he had heartburn in 
service but had not had any tests performed.  He described 
his symptoms and manifestations and the effect on his daily 
activities.  He was using over the counter medication for 
daily reflux symptoms.  

The veteran was referred by VA to a private medical doctor 
for consultation.  A private medical record in August 1999 
shows that the veteran was seen for follow-up after an upper 
gastrointestinal series (UGI).  He still complained of 
heartburn responsive to over the counter medication.  The 
assessment was gastroesophageal reflux disease (GERD) shown 
by UGI.  The test was negative for H pylori bacteria.  

VA outpatient treatment records show that in March 2002 the 
veteran reported a history of severe heartburn relieved by 
prescribed medication.  In June 2003, he reported having GERD 
symptoms treated with medication with an occasional 
breakthrough.  According to the veteran he had a normal UGI.  

At a pre-procedure evaluation prior to an endoscopy in 
December 2005, the veteran denied having GI symptoms, pain, 
dysphagia, nausea/vomiting, diarrhea, constipation, or 
bleeding.  

At a January 2006 VA C&P examination, the veteran reported 
that since using a prescribed medication approximately three 
years earlier, there had been a marked reduction in the 
symptomatology.  He had occasional heartburn and only 
occasional nocturnal awakening because of heartburn 
approximately no more than once per month.  His weight had 
been stable and his body mass index was approximately 30.  He 
had not had any other gastrointestinal (GI) symptoms.  His GI 
distress in the past three years had not limited his daily 
activity or his recreational activity and he had not lost any 
work time because of his GI symptoms in the past three years.  

Clinical findings were that the veteran's abdomen was 
protuberant with no organs, masses, or tenderness palpable.  
The examiner had discussed the findings of a December 2005 
endoscopy with the endoscopist.  There was no evidence of 
GERD and no evidence of esophageal stricture.  Biopsies taken 
in the gastric antrum were diagnosed as gastric reactive 
gastropathy.  The examiner discussed the cytology and 
histology with the pathologist who stated that this was not 
gastritis and no evidence of gastritis was found.  This was 
gastropathy due to external cause.  The veteran had no 
histological evidence of gastritis.  Another clinical finding 
shown on the endoscopy report was a normal esophagus in the 
distal esophagus.  The examiner found, in summary, that the 
veteran has symptoms of GERD without confirmation by 
endoscopy.  The examiner commented that the veteran could 
have non-erosive GERD but it would be speculative to make 
that diagnosis.  There were no endoscopic findings seen in 
that pathology.  There was no evidence that the veteran had 
gastritis.  The diagnosis was reactive gastropathy due to 
external causes.  

The veteran's gastrointestinal disorder is rated under the 
criteria for evaluating digestive disorders in VA's Schedule 
for Rating Disabilities.  Because the veteran's GERD 
disability does not have its own evaluation criteria assigned 
in VA regulations, it has been rated by analogy under DC 
7346, which contemplates hiatal hernias.  See 38 C.F.R. § 
4.20 (2006).  The Board notes that, effective July 2, 2001, 
the rating criteria used to determine the severity of 
disabilities affecting the digestive system were revised; 
however, there were no substantive changes to DC 7346.  Under 
DC 7346, a 60 percent rating is warranted where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more such symptoms of less severity, a 10 percent 
rating is appropriate.  38 C.F.R. § 4.114, DC 7346.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2006).

The Board notes that the criteria for the definition of 
weight loss have changed during the pendency of the appeal.  
Under the older criteria, weight loss is an appreciable loss 
which is sustained over a period of time.  38 C.F.R. § 4.112 
(2000). Under the newer criteria, minor weight loss is 
defined as losing 10-20 percent of the baseline weight 
(sustained for three months or longer), and substantial 
weight loss is a loss of more than 20 percent of the baseline 
weight (sustained for three months or longer).  38 C.F.R. § 
4.112 (2006).  However, in this case, the record does not 
show that the veteran has sustained weight loss, although he 
has been encouraged to do so for treatment of another 
disorder. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14 and 38 C.F.R. § 4.113.  Ratings under Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

The results of a January 2006 VA examination, and recent VA 
medical treatment records show that the veteran experiences 
GERD symptoms which are helped by prescribed medication but 
GERD was not confirmed by endoscopy, providing evidence 
against this claim.  The evidence does not show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  The evidence does not show that he has two or more of 
the aforementioned symptoms of less severity than for a 30 
percent evaluation to warrant a compensable evaluation under 
DC 7346.  As the medical evidence does not show that he has 
gastritis, consideration of a higher evaluation under DC 7307 
for evaluation of hypertrophic gastritis is not warranted.  

With regard to all claims, the Board has also considered 
whether the record raises the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2006).  The evidence 
does not reflect that the veteran's disabilities have caused 
marked interference with employment, or necessitated by any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of an extra- schedular evaluation 
is not warranted.  38 C.F.R. § 3.321(b)(1).

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, November 
2002, December 2003, June 2005, and June 2006; rating 
decisions in October 1998 and May 2006; a statement of the 
case in July 1999; and a supplemental statement of the case 
in December 1999, and August 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328, (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in June 2006.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In this case, 
the RO has made all reasonable efforts to assist the veteran 
in the development of his claims.  While additional attempts 
to obtain information can always be undertaken, in light of 
the record, the Board finds that such an additional attempt, 
in light of the extensive efforts already performed in this 
case, can not be justified.  All relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

ORDER

Entitlement to an initial compensable rating for service 
connected tinea pedis and tinea cruris from January 1, 1997, 
and in excess of 10 percent from June 14, 2004, is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee strain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
right knee strain is denied. 

Entitlement to an initial compensable rating for a 
gastrointestinal disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


